Citation Nr: 0007339	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  94-46 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased disability rating for 
generalized anxiety disorder, currently rated as 50 percent 
disabling.

3.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1945.  

This case is currently before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This case was remanded by the Board 
in October 1996, August 1997, and July 1999.  The July 1999 
remand was for the purpose of scheduling a hearing before a 
traveling section of the Board.  In December 1999, the 
veteran's representative indicated that the veteran did not 
desire a Board hearing but desired a local hearing at the RO.  
The hearing was scheduled for January 21, 2000; however, the 
veteran called the day of the hearing to report that he would 
not be able to attend, effectively withdrawing his request 
for a hearing.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy. 

2.  The medical evidence of record does not demonstrate that 
the veteran has a currently diagnosed disability of PTSD 
based on a verified stressful in-service event. 

3.  The veteran's service-connected generalized anxiety 
disorder is primarily manifested by no more than considerable 
social and industrial impairment and no more than 
occupational and social impairment with reduced reliability 
and productivity due to symptoms of impaired judgment, 
anxiety, depressed mood, and moderate difficulty in 
establishing and maintaining effective work and social 
relationships. 

4.  The veteran's only service-connected disability is a 
generalized anxiety disorder, currently rated as 50 percent 
disabling.  

5.  The veteran's service-connected generalized anxiety 
disorder does not preclude him from engaging in all types of 
substantially gainful employment consistent with his 
education and occupational background.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110 1154(b), 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (1999). 

2.  The schedular criteria for entitlement to a rating in 
excess of 50 percent for generalized anxiety disorder have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9400 
(1999); 38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).  

3.  The criteria for entitlement to a total rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran has presented 
claims that are "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented claims that 
are plausible.  With regard to the service connection issue, 
the claims file includes a medical diagnosis of PTSD 
(presumed to be true for well-grounded analysis purposes), 
competent evidence of inservice incurrence (also presumed 
true for well-grounded purposes), and sufficient medical 
evidence (also presumed to be true) of a nexus to service.  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995); King v. Brown, 5 
Vet.App. 19, 21 (1993).  With regard to the remaining two 
issues, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) has held that an allegation 
that a service-connected disability has increased in severity 
is sufficient to render the claim well grounded.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  After reviewing the 
record, including actions accomplished pursuant to prior 
remands, the Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  In this regard, the Board 
also notes that the veteran was not cooperative on several 
occasions in relation to attempts to develop the medical 
evidence. 

I.  Service Connection for PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (1999). 

Prior to the effective date of this regulation on June 18, 
1999, and at the time of the November 1993 RO rating decision 
on appeal, the old requirements for service connection for 
PTSD were: medical evidence establishing a clear diagnosis of 
the condition; credible supporting evidence that the claimed 
stressor actually occurred; and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1996).  
The prior regulation provided that, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (1996).  The prior regulation also provided that, if 
the claimed in-service stressor was related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded a combat citation, 
such as the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation, was accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1996).  

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Board 
concludes that the probative medical evidence has not 
established service connection for PTSD under either the new 
or old regulation pertaining to service connection for PTSD.  
In rendering this conclusion, the Board notes that the 
substance of the previous 38 C.F.R. § 3.304(f) has not been 
significantly altered.  Under the new regulation, the three 
requirements remain essentially unchanged.  It still requires 
medical evidence of a current diagnosis of PTSD, a medical 
link between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (1999).  
Therefore, because the general requirements of the regulation 
have not been substantively changed, the Board further finds 
that the veteran was not prejudiced by not being notified of 
the change in the regulation.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Additionally, the December 1998 
supplemental statement of the case advised the veteran that 
service connection for PTSD required three elements, which 
were outlined in Cohen v. Brown, 10 Vet. App. 128 (1997) 
(notes VA had adopted the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)).  

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (f) (1999); Doran v. Brown, 6 Vet. App. 
283, 289 (1994).  Service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993). 

In this case, the Board finds that there is no objective 
evidence that the veteran "engaged in combat with the 
enemy."  Service medical records show no references to 
combat, and service personnel records do not indicate that 
the veteran was engaged in combat with the enemy.  Service 
records reflect that the veteran's principal duties were as a 
pharmacy mate or medic, otherwise known as hospital corpsman.  
His unit served overseas beginning in January 1944.  In 
September 1944, the veteran was hospitalized.  An October 
1944 medical record entry references that the veteran spent 7 
1/2 months overseas, none of which was in combat duty.  
Further, there is no service evidence that the veteran was 
awarded a Purple Heart, Combat Infantryman Badge, or similar 
combat citation, and there is otherwise no military citation 
or supportive evidence that the veteran engaged in combat 
with the enemy.  See VAOPGCPREC 12-99.  

When it is determined that a veteran did not engage in combat 
with the enemy, the veteran's lay testimony is not enough to 
establish the occurrence of the alleged stressor.  The 
veteran has stated that the following stressful events 
occurred: a 37mm shell exploded and killed a couple of men; 
an air attack and artillery fire while he was aboard ship; he 
witnessed casualties; his friend named C.P. committed 
suicide; and he witnessed a mentally ill person attack 
another with a knife.  However, none of these events has been 
verified; that is, there is no credible supporting evidence 
of record to support the occurrence of any of the claimed in-
service stressors. 

A May 1995 letter from the Naval Historical Center, 
Washington, DC, reflects that the Bureau of Naval Personnel's 
Casualty Assistance Branch did not have a listing for anyone 
named C.P. dying while on active duty.  A unit history 
received in September 1994 reflects that the 5th Marines 
assaulted the Island of Peleliu in September 1944, but does 
not include reference to any of the stressors reported by the 
veteran, including artillery fire or air attacks on ships 
from January to September 1944, or any involvement of the 
43rd Replenishment Battalion.  

A review of the record reveals that, in August 1988, the 
veteran was examined by a consulting psychiatrist.  The 
veteran reported no history of in-service stressful events, 
and was found to have an Axis I diagnosis of generalized 
anxiety disorder associated with physical problems.  

At a VA compensation examination in April 1993, the veteran 
reported complaints but no in-service stressful events.  The 
reported post-service stressors he presented were that he 
felt very sad and depressed over problems with his son.  The 
diagnosis was entered of PTSD, as well as diagnoses of 
adjustment disorder with depressed mood.  

An April 1993 psychiatric note reflects the veteran's concern 
with multiple personal and family problems.

At a VA Social Survey in July 1993, the veteran reported that 
at Camp Pendleton, near San Diego, he saw a guy fooling 
around with a live shell, which later went off, and that when 
he returned there were a couple of men killed.  He reported 
that after leaving San Diego he was on a ship that was 
subjected to air attacks, though the ship was not hit.  He 
reported that he then arrived at what he thought was New 
Britain Island where he helped Marines hurt in combat, 
including watching men lose their sanity.  He reported that 
his best fried "blew his head off."  The veteran reported 
an incident which involved another soldier with a weapon, or 
a knife.  He also reported non-service-related stressful 
events including marital problems and problems with his son. 

An August 1993 mental health department evaluation resulted 
in Axis I diagnoses of dysthymia and PTSD (by history), as 
well as an Axis II diagnosis of personality disorder traits, 
not otherwise specified.  The only reported stressors were of 
varied familiar and situational concerns, of being unjustly 
treated by others and having continued financial problems. 

At a VA compensation examination in August 1993, the veteran 
reported that he had a PTSD pension, and had fought in the 
war with Japan.  He also reported that he had a history of 
chronic back problems.  The veteran reported that he had 
nightmares, more frequently when his son did not come home, 
and was preoccupied with his son's problems.  The Axis I 
diagnoses were PTSD, alcohol abuse in remission, and rule out 
early dementia.  

VA treatment records reflect that in September 1993 the 
veteran was concerned about his son's behavior.  A diagnosis 
of chronic PTSD was entered in October 1993, based in part on 
the report of nightmares of war experiences.  No specific in-
service stressors were identified.  

A July 1994 PTSD six month treatment plan reflects diagnoses 
of questionable PTSD, an adjustment disorder with traits of 
histrionic personality, and to rule out dysthymic disorder.  

At a personal hearing in July 1994, the veteran testified as 
follows: he was part of the First Marine Division, Fifth 
Regiment, Second Platoon, Weapons Company in about the Spring 
of 1944 on New Britain Island; he served as a medic and a 
member of an anti-tank gun crew; he was in combat situations 
and dealt with casualties; and he did not see his best 
friend, named C.P., kill himself.  In a statement dated in 
March 1995, the veteran wrote that he had "stressors" every 
day while overseas during World War II.  At a personal 
hearing in May 1995, the veteran testified that air raids 
were routine during World War II.

In a stressor history received in January 1998, the veteran 
wrote that he had overseas service from March to October 
1944, during which time he lost his best friend.  He also 
checked the block for stressors indicated to have occurred on 
"[c]onvoy, on mined roads, hitting mines."  A Social Survey 
in February 1998 noted the veteran's report of a 37 
millimeter shell exploding and killing a couple of men, his 
transport ship being "buzzed" by Japanese planes, that one 
of his best friends committed suicide, and that another 
veteran was being attacked by a mentally ill man with a 
knife.

This case was remanded to the RO for the purpose of having 
the veteran submit a detailed stressor statement, and 
affording the veteran a VA psychiatric examination to 
determine whether the veteran's symptoms met the criteria for 
a diagnosis of PTSD.  An April 1998 VA psychiatric 
examination was conducted, based on a thorough review of the 
evidence of record, including the claims file, the veteran's 
history, and examination.  The Axis I diagnoses were a 
generalized anxiety disorder and a history of alcoholism, but 
did not include a diagnosis of PTSD.

In this case, the evidence of record includes various 
diagnoses of PTSD, as well as other Axis I diagnoses and an 
Axis II personality disorder.  None of the PTSD diagnoses, 
however, is based on a history which included a verified in-
service stressor.  For example, PTSD diagnoses in April 1993, 
August 1993 (diagnosis only by history), October 1993, and 
July 1994 (diagnosed questionable PTSD) did not even include 
a history of in-service stressful events.  Many of these 
examinations included more recent post-service stressful 
events pertaining to family relations or finances. 

As indicated above, none of the reported stressful events has 
been verified by credible supporting evidence of record.  The 
diagnoses of PTSD were based on the report of unverified 
stressors.  As to diagnoses of PTSD based on unverified 
stressors, the Court has held that even the fact that a 
medical opinion was provided relating PTSD to events the 
veteran described in service could not constitute "credible 
supporting evidence" of the existence of the claimed 
noncombat stressor.  See Moreau v. Brown, 9 Vet. App. 389, 
396 (1996).  Without credible supporting evidence that the 
claimed in-service noncombat-related stressors actually 
occurred, the diagnoses of PTSD opined to be causally related 
to the claimed stressful in-service events are not 
supportable.

In this regard, the Board is not bound to accept the opinions 
of physicians or psychologists whose diagnoses of PTSD were 
based on an unverified history of stressful incidents as 
related by the veteran.  "Just because a physician or health 
care professional accepted appellant's description of his 
Vietnam experiences as credible, and diagnosed the appellant 
as suffering from PTSD, does not mean the BVA is required to 
grant service connection for PTSD."  Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  The Court has held that the 
diagnosis of PTSD must be based on a stressor history which 
has been verified, as an examination based on a questionable 
history is inadequate for rating purposes.  West v. Brown, 7 
Vet. App. 70, 78 (1994).  

It is of note also that there are examinations of record 
which, although they included a report of stressful events in 
service, did not result in a diagnosis of PTSD.  These 
include VA Social Surveys in July 1993 and February 1998, and 
an April 1998 VA psychiatric examination.  An August 1988 
psychiatric consultation neither recorded a history of in-
service stressors nor resulted in a diagnosis of PTSD.  
However, in light of the fact that none of the reported 
stressful in-service events has been verified, the Board need 
not reach the question of whether the weight of the medical 
evidence demonstrates that the veteran currently has the 
diagnosed disability of PTSD. 

As the medical evidence of record does not demonstrate a 
diagnosis of PTSD which is based on a verified stressful in-
service event, the Board must find that PTSD was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154(b), 
5107; 38 C.F.R. §§ 3.303, 3.304(f). 

In light of the above, there is not an approximate balance of 
positive and negative evidence.  The preponderance of the 
evidence is against the claim of service connection for PTSD 
and the veteran's appeal is denied.  38 C.F.R. § 3.304(f). 

II.  Increased Rating: Generalized Anxiety Disorder

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In January 1993, the veteran filed a claim for an increased 
rating for his service-connected generalized anxiety disorder 
(previously rated as psychasthenia).  His claim was denied by 
the RO and the present appeal ensued.  During the course of 
the appeal, the rating was increased from 30 percent to 50 
percent, but the increased rating issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993). 

The veteran's disability of generalized anxiety disorder is 
rated under the provisions of Diagnostic Code 9400.  The 
Board notes that by regulatory amendment effective November 
7, 1996, substantive changes were made to the schedular 
criteria for evaluating mental disorders, including anxiety 
disorders, as set forth in 38 C.F.R. § 4.125 to 4.132 
(redesignated as 38 C.F.R. §§ 4.125-4.130).  See 61 Fed. Reg. 
52695-52702 (1996).  Where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The RO has evaluated the veteran's claim under both 
the old criteria and under the revised regulations, and the 
Board will also consider his appeal under both criteria. 

Under the pre-November 7, 1996, criteria (hereinafter the 
"old" rating criteria), a 50 percent rating is warranted 
when the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired.  
By reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is for application when the ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  The highest rating 
of 100 percent under this Code is warranted when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.  

Under the rating criteria effective November 7, 1996, 
(hereinafter the "new" rating criteria), a 50 percent 
rating is warranted where the disorder is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  The highest 
available rating, 100 percent, is warranted where the 
disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name. 

In considering the recent evidence of record, VA treatment 
records in 1993 and 1994 reflect that the veteran was easily 
irritable and litigious, had exaggerated startle response, 
poor coping abilities, depressed, with mood swing, and 
complained of insomnia, nightmares, and concerns over 
financial difficulties.  VA treatment records from 1993 to 
1996 reflect the veteran's concern about his son's situation.  
At a Social Survey in February 1998, the veteran reported he 
had a hostile approach to the world, and had been depressed 
and anxious since service.  The most recent VA psychiatric 
examination in April 1998 indicated that the veteran had poor 
insight and judgment regarding his situation, and was 
anxious.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 52.  The examiner also commented 
that the veteran had difficulty dealing with people, had 
almost no friends, and continued to have conflicts with peers 
and co-workers.

At a personal hearing in July 1994, the veteran testified 
that he had difficulty with memory.  At a personal hearing in 
May 1995, he testified regarding the way he had been treated 
by VA medical personnel. 

It is readily clear that the veteran's anxiety disorder 
results in significant impairment.  However, after 
considering the totality of the evidence, the Board finds 
that the preponderance of the evidence is against a rating in 
excess of 50 percent under either the old or the new rating 
criteria (new criteria for the period from November 7, 1996).  
The veteran's service-connected generalized anxiety disorder 
is primarily manifested by no more than considerable social 
and industrial impairment (old criteria), and no more than 
occupational and social impairment with reduced reliability 
and productivity due to symptoms of impaired judgment, 
anxiety, depressed mood, and moderate difficulty in 
establishing and maintaining effective work and social 
relationships (new criteria). 

With regard to the assigned GAF score of 52, the GAF is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  A GAF score of 51 to 60 GAF 
score indicates moderate symptoms or "moderate difficulty in 
social, occupational, or school functioning."  Carpenter  v. 
Brown, 8 Vet. App. 240, 242 (1995).  The GAF score is based 
on all of the veteran's psychiatric impairments.

While the symptomatology associated with his service-
connected psychiatric disability are significant, the 
evidence does not show that such symptoms result in severe 
impairment in the ability to establish and maintain effective 
or favorable relationships with people or severe impairment 
in the ability to obtain or retain employment so as to 
warrant a 70 percent rating under the old criteria.  
38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).  Likewise, 
for the period from November 7, 1996, the evidence does not 
demonstrate disability which more nearly approximates 
occupational and social impairment with deficiencies in most 
areas, due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, 
intermittently illogical, obscure, or irrelevant speech, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively, 
spatial disorientation, neglect of personal appearance and 
hygiene, or inability to establish and maintain effective 
relationships.  While the veteran does have irritability and 
periods of anxiety and depression, there is no evidence of 
illogical, obscure or irrelevant speech, near-continuous 
panic, spatial disorientation or neglect of personal 
appearance and hygiene.  There is also no persuasive evidence 
of obsessional rituals or suicidal ideation.  Additionally, 
while the veteran has difficulty in adapting to stressful 
circumstances, including work or a worklike setting, the 
evidence does not demonstrate inability to do so.  38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (1999).  Further, while not 
determinative by itself, the reported GAF score of 52 
reflects moderate impairment which the Board finds is more in 
line with the current 50 percent evaluation. 

For these reasons, the Board must find that a rating in 
excess of 50 percent for generalized anxiety disorder is not 
warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.130, Diagnostic Code 9400 (1999); 38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1996).  In reaching the above 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise permit a favorable determination. 


III.  TDIU

In order to establish entitlement to a total rating based 
upon individual unemployability due to service-connected 
disabilities, there must be an impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned when there are two or more 
disabilities, at least one disability is ratable at 40 
percent or more, and any additional disabilities result in a 
combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).  As noted above, the 
only service-connected disability is a generalized anxiety 
disorder, currently rated 50 percent disabling. 

The evidence reflects that, prior to service, the veteran 
worked on his parents' farm, graduated high school, and had 3 
years of college training in chemical or laboratory analysis 
and worked for a firm as a metallurgical analyst.  A February 
1998 Social Survey reflects the veteran did not complete high 
school with a college preparation degree until after service 
in 1945. 

In service, the veteran's military occupational specialty was 
a pharmacy mate or medic, otherwise known as a hospital 
corpsman, for which he took a Hospital Apprentice course at 
Hospital Corpsmen School.  

The veteran reported that after service he took a full load 
of college courses, but quit after one year, and was hired as 
a carpenter's apprentice for about a year before dropping 
out.  In this regard, a February 1998 Social Survey reflects 
the veteran reported that after service he attended a 
university for 3 years to study pre-law, though he did not 
graduate.  In February 1998, the veteran reported that he 
worked at a construction job off and on for 5 years.  The 
veteran took a civil service examination and was, according 
to his report, a fireman for about one and 1/2 years (another 
time reported to be 2 years).  He reported that he then 
worked off and on as a carpenter for 15 years (another time 
reporting off and on for 20 years) before he sustained 
fractures of both ankles in 1967 or 1968 or 1969 (variously 
reported) when he fell off a roof.  He reported that since 
then he had been on a disability pension.  He then took 
courses to be an industrial arts or industrial education 
teacher.  

The veteran's service-connected general anxiety disorder is 
primarily manifested by no more than considerable social and 
industrial impairment and no more than occupational and 
social impairment with reduced reliability and productivity 
due to symptoms of impaired judgment, impaired abstract 
thinking, anxiety, depressed mood, and moderate difficulty in 
establishing and maintaining effective work and social 
relationships.  In this veteran's case, the veteran is not 
shown to be unable to obtain or maintain substantially 
gainful employment due to his service-connected disability of 
generalized anxiety disorder, which is productive of only 
moderate difficulty in establishing and maintaining effective 
work and social relationships.  

The veteran's non-service-connected disorders include 
adjustment disorder with traits of histrionic personality, 
alcohol abuse in remission, and physical disorders of 
residuals of right and left foot fractures.  However, the 
Board may not consider the veteran's non-service-connected 
disabilities in determining whether a total rating due to 
individual unemployability due to service-connected 
disabilities is warranted under VA disability benefits law.  
The test of individual unemployability is whether the 
veteran, as a result of his service-connected disabilities 
alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16; see also Hatlestad v. Brown, 5 Vet. App. 
524 (1993).  According to the veteran's own reporting, he was 
unable to work due to and following the (non-service-
connected) right and left ankle fractures in the late 1960's 
and had been disabled since then. 

Although the veteran's generalized anxiety disorder is 
productive of considerable industrial impairment, based on 
the evidence of record, the Board finds that the disability 
does not preclude him from securing or following a 
substantially gainful occupation.  See 38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against a TDIU due to the service-connected 
disability of generalized anxiety disorder.

The Board has considered the applicability of the doctrine of 
affording the veteran the benefit of any existing doubt with 
regard to this issue on appeal and has considered the 
evidence favorable to his claim.  However, the record does 
not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of this matter 
on that basis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.3, 3.102 (1999). 


ORDER

The appeal is denied as to all issues. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

